Citation Nr: 1712909	
Decision Date: 04/20/17    Archive Date: 04/26/17

DOCKET NO.  09-19 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a psychiatric disorder, including an anxiety disorder and posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sarah Campbell, Associate Counsel


INTRODUCTION

The appellant served on active duty from October 1972 to March 1973.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In December 2010, the appellant testified at a Board hearing at the RO.  A transcript of the hearing is of record.

This matter was previously before the Board in April 2011, May 2014, September 2015, and March 2016 at which time it was remanded to the agency of original jurisdiction (AOJ) for additional development.  This matter is, again, before the Board.

The Board notes that following the AOJ's last adjudication of the claim in the May 2016 supplemental statement of the case, in July 2016, the appellant, through his representative, submitted a PTSD Disability Benefits Questionnaire (DBQ) with a waiver of initial RO consideration.  See 38 C.F.R. § 20.1304 (2016).  The RO will have opportunity to review the additional evidence received on remand (discussed below).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Additional development is necessary to comply with the Board's March 2016 remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where a prior remand is not complied with, the Board errs in failing to ensure compliance).

During the December 2010 hearing, as well as in written statements, the appellant reported that his psychiatric symptoms stem from an in-service mock nuclear training course that involved an aircraft.  The appellant reported that during the training, he was under the threat of jail and he was "reduced," personally and mentally.

In March 2016, the Board remanded the claim to obtain a VA addendum opinion to address the etiology of the appellant's psychiatric disorder.  

By way of background, as noted in the Board's previous remands, the evidence indicated the existence of a pre-existing psychiatric disorder, with a history of childhood physical abuse and poor care in foster homes that the appellant's representative argued caused a psychiatric condition that was aggravated by military service.  Historically, he is shown to have been administratively discharged from service for a severe character and behavior disorder, specifically a passive-dependent personality, manifested by helplessness, dependency, and manipulative behavior, that made him unsuitable for further duty.  An August 2011 VA examiner found that the appellant' s anxiety and depression with personality disorder originated as a result of a history of abandonment and rejection in early life and that the appellant was discharged from service related to emotional and personality factors that were correlated with his military experience, but not causative.  No psychiatric disorders had been noted or reported prior to service; thus, the Board's May 2014 remand concluded that the presumption of soundness was present, thereby triggering the more stringent standards governing the adjudication of whether service connection is warranted.

In the Board's March 2016 remand, the Board determined that the October 2015 addendum opinion was inadequate because in concluding that the appellant did not have a current psychiatric disorder diagnosed since April 2008 that clearly and unmistakably pre-existed service, the examiner responded, "[t]here is no clear and unmistakable psychiatric [sic] diagnosed which existed prior to the service" without any rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (holding that a medical opinion that contains only data and conclusions is not entitled to probative weight).  Although an addendum VA opinion was obtained in April 2016, the examiner did not address the question of whether the appellant had a pre-existing psychiatric disorder, and if so, whether the disability was clearly and unmistakably not aggravated, as requested in the body of the Board's March 2016 remand.  Thus, as there is no adequate medical opinion of record addressing whether the appellant had a pre-existing psychiatric disorder, and if so, whether the disability was clearly and unmistakably not aggravated, an addendum opinion is required to address this question.  See Stegall, 11 Vet. App. at 271; 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

With regard to service connection on a direct basis, in the March 2016 remand, the Board requested that the examiner address whether at any time since April 2008, it is at least as likely as not that the appellant has had depression; an anxiety disorder; dysthymia; and an adjustment disorder, that is at least as likely as not due to or the result of the appellant's active military service.

Pursuant to the Board's March 2016 remand, the same VA examiner who provided the previous opinions, opined that the appellant had been diagnosed with adjustment disorder NOS as well as depressive disorder since 2008, and that it is less likely as not due to the appellant's active military service.  The examiner indicated that there were no reported stressors while on active duty, other than difficulty adapting and that within four months of enlisting, he was honorably released from active duty.  

Here, the examiner relied heavily on the absence of contemporaneous evidence of any stressors, and thus, failed to address the appellant's contention of continuity of symptoms since the reported in-service mock nuclear training course.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) ("the medical examiner cannot rely on the absence of medical records corroborating that injury to conclude that there is no relationship between the appellant's current disability and his military service."); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir 2006) (holding lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence).  

The Board additionally notes that the appellant submitted a PTSD DBQ in July 2016, which reflects a diagnosis of PTSD. 
Thus, the examiner must still discuss whether, at any time during the appeal period, a valid diagnosis of depression, anxiety disorder, dysthymia, an adjustment disorder, and PTSD existed and, if so whether any disorder is at least as likely as not due to the military service, based on full consideration of the appellant's documented history and assertions.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; McLendon, 20 Vet. App. 79.  

Accordingly, a remand is warranted for a VA addendum opinion to address these deficiencies, and provide rationale for the opinions reached.  Notably, once VA undertakes the effort to provide an examination when developing a claim, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

As the claim is being remanded, any updated VA treatment records should be obtained.  See Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (holding the VA's duty to assist includes "obtaining sufficiently identified VA medical records or records of examination or treatment at non-VA facilities authorized by VA, regardless of their relevance.").  See also Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1.   Obtain any outstanding updated VA treatment records. 

2.  Return the appellant's claims file again to the VA examiner who drafted the appellant's April 2016 VA mental disorders examination addendum report for further comment on the etiology of the claimed psychiatric disorder. 

If, for whatever reason, this examiner is no longer available or able to provide additional comment, then obtain additional comment from another equally qualified examiner.  In either case, it may be necessary to have the appellant reexamined, but this is left to the designee's discretion.  

a.  The examiner must provide an opinion as to whether any current psychiatric disability (any psychiatric disability diagnosed since April 2008) clearly and unmistakably pre-existed service and, if so, whether the disability was clearly and unmistakably not aggravated (underwent no permanent increase in disability) by active service beyond the normal progression of the disease.  The examiner is advised that the term "clear and unmistakable evidence" means evidence which cannot be misunderstood or misinterpreted and is undebatable.  It is an onerous evidentiary standard, requiring that the preexistence of a condition and the non-aggravation result be undebatable.

In addressing the above, the examiner should discuss the April 2011 VA examiner's finding that the appellant's anxiety and depression with personality disorder originated as a result of a history of abandonment and rejection in early life and that the appellant was discharged from service related to emotional and personality factors that were correlated with his military experience, but not causative.

b.  The examiner should state whether at any time since April 2008, it is at least as likely as not that the appellant has had depression, anxiety disorder, dysthymia, and an adjustment disorder.  If so, the examiner should state whether such disability is at least as likely as not due to or the result of the appellant's active military service. 

c.  The examiner should also indicate whether it is at least as likely as not that, at any point since April 2008, the appellant has carried a valid diagnosis of PTSD.  If so, the stressor upon which such diagnosis is based should be identified.  If the VA examiner disagrees with any prior psychiatric diagnosis made since April 2008, the examiner should reconcile this finding with evidence of any such prior diagnosis of record, to include the July 2016 PTSD DBQ submitted by the Veteran and VA treatment records. 

In answering all of the questions, the examiner may not rely solely on the absence of medical records as a basis for the opinion and should consider the appellant's statements, particularly his reports of his stressor and continuity of symptoms.

The examiner should provide a rationale for each opinion given.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.  The examiner is advised that the appellant is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the appellant's reports, the examiner must provide a reason for doing so. 

3.  Thereafter, readjudicate the claim in light of the additional evidence obtained.  If any of the benefits sought on appeal remain denied, the appellant should be provided a supplemental statement of the case.  An appropriate period of time should then be allowed for a response, before the record is returned to the Board for further review.
The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



